DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 22, 2021 has been entered.
 
Summary
The Applicant’s arguments and claim amendments received on December 22, 2021 are entered into the file. Currently, claim 1 is amended; claim 8 is new; claims 5-7 are withdrawn; resulting in claims 1-4 and 8 pending for examination.

Claim Objections
Claim 1 is objected to because of the following informalities:  In line 12 of claim 1, “polyethyleneimine-based” should read --polyethylenimine-based-- to be consistent with the spelling in lines 4-5 of the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, the limitations reciting “the printed layer contains a dye, an organic pigment or an inorganic pigment” (line 2), “the content of the dye and the organic pigment in the printed layer is 5 to 25% by mass” (lines 3-4), and “the content of the inorganic pigment in the printed layer is 10 to 70% by mass (line 5) are indefinite for the reasons presented below.
First, it is noted that independent claim 1 requires that the printed layer contains “color material” (line 11). It is not clear from the current language of the claim if the dye, organic pigment, and inorganic pigment of claim 8 are meant to further limit the color material of claim 1, or if the claim is meant to require one of these to be present in addition to the color material.
Second, it is not clear if the claim requires one of a dye, an organic pigment, or an inorganic pigment, or if all of the dye, organic pigment, and inorganic pigment must 
Third, it is not clear from the language of the claim if the second limitation of claim 8 (lines 3-4) is meant to require that the content of one of the dye or organic pigment is 5-25% by mass, or if the both the dye and the organic pigment are each required to be present at a content of 5-25% by mass.
Fourth, the claim does not specifically define the basis of the content of the dye and pigments. It is not clear if the claimed ranges of mass% are defined with respect to the total amount of color material, the total mass of the printed layer, or the total mass of the label.
In looking to the instant specification at paragraph [0080], the color material is said to be either a dye or a pigment, where the pigment may be either an organic pigment or an inorganic pigment. The specification appears to set forth that when the color material is either a dye or an organic pigment, it is present in at a content of 5 to 25% by mass based on the total amount of the toner composition (which forms the printed layer; see [0068], [0070]). Alternatively, when the color material is an inorganic pigment, it is present in an amount of 10 to 70% by mass.
For the purposes of applying prior art, the limitations of claim 8 are considered to be met where one of a dye, an organic pigment, or an inorganic pigment is present as the color material in the printed layer at the claimed content.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Cleckner et al. (US 5,789,123, previously cited) in view of Wu et al. (US 5,922,161).
Regarding claims 1-3, Cleckner et al. teaches a label stock structure (in-mold molding label) comprising a substrate layer containing a thermoplastic resin selected from the group consisting of polyolefins, polystyrenes, polyethylene terephthalate, or nylon (col 5, Ln 29-36), a primer (ink-receiving layer) consisting of polyethylenimine (col 6, Ln 21-24), and a coating (printed layer) containing a polyethylene-based resin, such as a copolymer of ethylene and methacrylic acid, as a main component (col 2, Ln 66-col 3, Ln 9). Cleckner et al. further teaches that the coating permits the label stock to be electrostatically printed (col 2, Ln 26-41) and may further contain a filler including an organic or inorganic pigment (color material; col 6, Ln 56-65), such that the coating printed with liquid toner corresponds to the claimed printed layer. Cleckner et al. further teaches the substrate layer, primer, and coating arranged in that order, wherein the coating is provided directly on the primer (col 6, Ln 21-24; col 8, Ln 39-49).
Although Cleckner et al. teaches that the primer (ink-receiving layer) may consist of polyethylenimine (col 6, Ln 21-24), the reference does not expressly teach a molar ratio of primary, secondary, and tertiary amino groups in the polyethylenimine-based polymer. However, in the analogous art of printable coated polymeric substrates, Wu et al. teaches a method of modifying the surface of polymer-based materials to control 
Wu et al. further teaches that the amine functional groups contained in the multi-functional amine-containing compounds can be primary, secondary, and/or tertiary amines, or a mixture of these three types, but that primary and secondary amines are preferred over tertiary amines due to their higher chemical reactivities (col 5, Ln 27-32).
Although the combination of Cleckner et al. and Wu et al. does not expressly teach a specific molar ratio between the primary, secondary, and tertiary amines, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select suitable molar ratios within the claimed ranges for each type of amine functional group in the polyethylenimine of Cleckner et al. according to the desired chemical reactivity of the polyethylenimine, as taught by Wu et al. 
Regarding claim 4, Cleckner et al. in view of Wu et al. teaches all of the limitations of claim 1 above. Although the combination of references does not expressly teach the claimed layer arrangement wherein the label stock comprises a second ink-receiving layer between the second coating and the substrate, Cleckner et al. does further teach that the coating (printed layer) may be provided on both surfaces of the substrate so that both surfaces may be printable (col 6, Ln 14-19) and that that the ink-receiving layer) enhances binding of the coating to the substrate (col 6, Ln 20-24).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the label stock structure of Cleckner et al. in view of Wu et al. by forming a second primer between the second coating on the surface of the substrate opposite to a side on which the first primer and first coating are provided in order to enhance binding of the second coating to the substrate, as taught by Cleckner et al., so that both sides of the substrate can have printable surfaces.
Regarding claim 8, Cleckner et al. in view of Wu et al. teaches all of the limitations of claim 1 above, and Cleckner et al. further teaches that the coating (printed layer) may further contain a filler including an organic or inorganic pigment such as carbon black or titanium dioxide (col 6, Ln 56-65), as noted above.
Cleckner et al. teaches that the total amount of filler included in the coating typically ranges from about 0.1% to about 80% based on the weight of the coating (col 4, Ln 22-44), and further teaches that the pigments are included at an amount of less than about 70% of the total amount of filler in the coating (col 4, Ln 66-col 5, Ln 6).
Thus, Cleckner et al. teaches that the organic or inorganic pigment has a content of less than about 56% based on the weight of the coating, which overlaps the claimed ranges. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations, a prima facie.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Sharmi et al. (US 2016/0282765, previously cited) in in view of Wu et al. (US 5,922,161).
Regarding claims 1-3, Sharmi et al. teaches a printing medium (30; in-mold molding label) for in-mold labeling (Fig. 2A, [0100]) comprising a second layer (36; substrate) containing a thermoplastic resin selected from the group consisting of polyethylene, polypropylene, polyester, polyamide, polycarbonate, acrylonitrile-butadiene styrene, and polystyrene ([0090]) and an ink-receiving layer (32) consisting of polyethylenimine ([0075], [0077], [0090], [0100]). Sharmi et al. further teaches that any suitable ink may be applied to the ink-receiving layer by liquid electrophotographic printing (LEP) to form an image (printed layer) on the printing medium ([0107]-[0111]), wherein the printed image inherently contains color material. Sharmi et al. further teaches that the ink may be based on ethylene-methacrylic acid copolymer, and that the printed layer is provided directly on the ink-receiving layer ([0106], [0111]-[0112]), such that the second layer, ink-receiving layer, and printed layer are arranged in that order. 
Although Sharmi et al. teaches that the polyethylenimine may contain primary, secondary, and tertiary amines ([0087]), the reference does not expressly teach a molar ratio of primary, secondary, and tertiary amino groups in the polyethylenimine-based polymer. However, in the analogous art of printable coated polymeric substrates, Wu et al. teaches a method of modifying the surface of polymer-based materials to control surface and interface chemistry prior to printing with an ink (Abstract; col 8, Ln 64-col 9, Ln 4; claim 25). Wu et al. teaches that the substrate to be surface modified can be a thermoplastic polymer (col 3, Ln 48-67) and that the polymeric substrate is treated with 
Wu et al. further teaches that the amine functional groups contained in the multi-functional amine-containing compounds can be primary, secondary, and/or tertiary amines, or a mixture of these three types, but that primary and secondary amines are preferred over tertiary amines due to their higher chemical reactivities (col 5, Ln 27-32).
Although the combination of Sharmi et al. and Wu et al. does not expressly teach a specific molar ratio between the primary, secondary, and tertiary amines, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select suitable molar ratios within the claimed ranges for each type of amine functional group in the polyethylenimine of Sharmi et al. according to the desired chemical reactivity of the polyethylenimine, as taught by Wu et al. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sharmi et al. (US 2016/0282765, previously cited) in in view of Wu et al. (US 5,922,161) as applied to claim 1 above, and further in view of Fuller (US 5,213,740).
Regarding claim 8, Sharmi et al. in view of Wu et al. teaches all of the limitations of claim 1 above but does not expressly teach that the color material is a dye, an organic pigment, or an inorganic pigment or a content of the color material.
However, in the analogous art of electrophotographic printing, Fuller teaches a toner composition for liquid electrophotographic printing comprising a polymer resin 
Fuller teaches that the pigment is preferably carbon black (inorganic pigment) and must be present in a sufficient amount to render the toner composition highly colored, wherein a preferred content of pigment particles is about 2% to about 20% by weight based on the total weight of the toner composition (col 10, Ln 9-17). Fuller further teaches that other inorganic pigments such as magnetites, or iron oxides, may also be selected as the colorant for the toner composition, wherein the magnetite particles may be present in various effective amounts, such as from about 10% to about 75% by weight (col 10, Ln 18-29).
Sharmi et al. and Fuller both disclose the use of liquid inks for liquid electrophotographic printing. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the inorganic pigment of Fuller as the colorant in the ink of Sharmi et al. at a content meeting the claimed range, as taught by Fuller, in order to achieve a highly colored ink capable of forming a vibrant image.
Furthermore, Fuller teaches the ranges of about 2 to about 20% and about 10 to about 75% for the content of an inorganic pigment, which overlaps the claimed range. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations, a prima facie case of obviousness is established. See MPEP 2144.05(I).


Response to Arguments
Response-Claim Rejections - 35 USC § 102 and 103
Applicant’s arguments with respect to claim 1 filed December 22, 2021 have been considered but are moot because the new ground of rejection relies on a new combination of references that have not been addressed or challenged by the Applicant in the argument. The Applicant’s arguments will be addressed insofar as they apply to the new grounds of rejection.

The Applicant argues on page 8 that the claimed invention differs from Cleckner et al. in that the printed layer contains color material.
This argument is not persuasive. As noted in the prior art rejections above, Cleckner et al. teaches that the coating (corresponding to the claimed printed layer) may contain a filler including an organic or inorganic pigment such as carbon black or titanium dioxide (col 6, Ln 56-65). It is noted that the instant specification expressly recognizes both carbon black and oxides of metals such as Ti as exemplary inorganic pigments [0080]. Therefore, the coating of Cleckner et al. meets the claimed limitation.
With respect to Applicant’s argument that the coating of Cleckner et al. corresponds to an ink-receiving layer not to a printed layer, it is noted that the previous office action set forth an interpretation of the phrase “a printed layer” which is considered to encompass any layer that is either formed by a printing process or that has printing thereon (see paragraph 3 of the Non-Final office action mailed 09/23/2021). As noted by the Applicant, electrostatic printing is carried out on the coating such that 

The Applicant further argues on pages 8-9 that the claimed invention differs from Cleckner et al. and Sharmi et al. in that the ink-receiving layer contains a specific structure relating to the amino groups of the polyethylenimine-based polymer. In light of the amendments to claim 1, a secondary reference to Wu et al. is used in combination with each of Cleckner et al. and Sharmi et al. to address these new limitations. Therefore, the Applicant’s arguments are moot as they do not address the combination of references being used in the above rejections.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bourgeois et al. (US 2009/0136760) teaches a delamination-resistant multilayer container which uses polyethylenimine (PEI) as an adhesion promoter between a barrier layer and an ester-containing layer ([0003], [0014]). Bourgeois et al. teaches that the primary, secondary, and tertiary amine functional groups interact strongly with esters or other functional groups to improve adhesion between the layers [0007]. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA L GRUSBY whose telephone number is (571) 272-1564.  The examiner can normally be reached on Monday-Friday, 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Rebecca L Grusby/Examiner, Art Unit 1785                                                                                                                                                                                                        
/LAURA C POWERS/Primary Examiner, Art Unit 1785